MEMORANDUM DECISION
Relator, Harry H. Andrews, commenced this original action seeking a writ of mandamus which orders respondent Industrial Commission of Ohio to vacate its order denying compensation for permanent total disability, and to issue an order granting such compensation or, in the alternative, to issue an order that complies with State ex rel. Noll v. Indus. Comm.
(1991), 57 Ohio St.3d 203, and State ex rel. Stephenson v. Indus.Comm. (1987), 31 Ohio St.3d 167.
Pursuant to Civ.R. 53 and Section M, Loc.R. 12 of the Tenth Appellate District, this matter was referred to a magistrate who issued a decision, including findings of fact and conclusions of law. In her decision the magistrate concluded that (1) the commission's discussion of non-medical factors is inadequate, and (2) the affirmative defense of laches does not apply, as the commission failed to demonstrate material prejudice by relator's delay in commencing this action. Accordingly, the magistrate determined a limited writ should be granted.
No objections have been filed to the magistrate's decision.
Finding no error of law or other defect on the face of the magistrate's decision, we grant a limited writ ordering the commission to vacate its order denying compensation for permanent total disability compensation, and to issue a new order, granting or denying permanent total disability compensation, in compliance with Noll and Stephenson.
Limited writ granted.
TYACK and PETREE, JJ., concur.
                         OPINIONS AND DECISIONS